Citation Nr: 0121857	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a left leg 
disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1953 to October 
1955.  These matters come to the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for the disabilities shown on the title page.  The 
veteran perfected an appeal of that decision.

The veteran's claims were previously before the Board in 
March 2000, at which time the Board denied entitlement to 
service connection for the claimed disorders.  The veteran 
appealed the March 2000 decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a November 
2000 order the Court vacated the March 2000 decision and 
remanded the case to the Board for re-adjudication in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA compensation benefits, and a 
medical opinion is not necessary to make a decision on his 
claims.
2.  The credible and probative evidence does not show that a 
back disorder or a heart disorder, initially documented many 
years following separation from service, is related to an in-
service disease or injury.

3.  The credible and probative evidence does not show that 
the veteran currently has asthma, a left leg disorder, or a 
bilateral foot disorder that is related to an in-service 
disease or injury.


CONCLUSION OF LAW

A back disorder, heart disorder, asthma, left leg disorder, 
and bilateral foot disorder were not incurred in or 
aggravated by active service, nor can arthritis or 
cardiovascular disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records could not be located 
and are presumed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973. 

A hospital summary indicates that the veteran was 
hospitalized at the VA Hospital in Long Beach from December 
1970 to February 1971 due to complaints of low back pain.  He 
reported that while unloading a truck in July 1969 he slipped 
and twisted his back, resulting in a sharp pain.  He stated 
that he had constant low back pain since then that prevented 
him from working.  He also reported having had a myocardial 
infarction in October 1969, while changing a tire, and that 
he was hospitalized at Saint Francis Hospital.  Since then he 
reportedly had experienced eight "heart emergencies" 
requiring a visit to the hospital, but he denied severe chest 
pain.  The veteran also reported that about six weeks prior 
to the current admission he had been hospitalized at White 
Memorial Hospital for pain radiating down the left leg to the 
malleolus.  According to the veteran a myelogram at White 
Memorial had been normal and he had been discharged with a 
diagnosis of "collapsed muscle."  

The Long Beach VA hospital report reflects that on physical 
examination the veteran's back was totally normal.  A 
myelogram showed evidence of osteoarthritis in the lumbar 
spine with no evidence of disc herniation.  Electromyography 
(EMG) also showed evidence of denervation potentials 
consistent with a nerve root lesion at the L5-S1 and S2 
levels.  The treating physician noted that the veteran had a 
history of alcohol addiction.   The veteran received a 
psychiatric evaluation, including psychometric testing, that 
resulted in a diagnosis of psychophysiologic reaction with a 
basic inadequate personality.  The treating physician found 
that the veteran had a long-standing personality disorder, 
and that the onset of his back problems caused him to assume 
a passive-disabled role.  It was felt by the staff that until 
they could get the veteran a workers' compensation settlement 
he would cling to his back symptoms.  Further evaluation 
could not be completed because he left the hospital against 
medical advice, which reportedly he had done at other 
hospitals.  

The veteran initially claimed entitlement to VA disability 
benefits in June 1971, at which time he applied for non-
service connected pension benefits.  In his June 1971 
application he listed his disabilities as a heart disorder, 
with an onset in October 1969; a nervous condition, with an 
onset in October 1969; and arthritis, with an onset in July 
1969.  He denied having received any treatment for the 
disorders during service or since his separation from service 
in 1955.  He also stated that there were no individuals who 
had knowledge of the disorders during or since service.  He 
reported having last worked in October 1969 as a truck 
driver, at which time he became totally disabled.

In an October 1971 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes.  The diagnoses on which the 
disability was based included chronic low back pain with 
osteoarthritis, an inadequate personality, and 
arteriosclerotic heart disease.  The veteran has continued to 
be eligible for non-service connected pension benefits since 
October 1971.

Documents received from the Social Security Administration 
(SSA) indicate that the veteran had applied for disability 
benefits from that agency for a period of disability 
commencing October 6, 1969, or July 17, 1969.  In a January 
1972 decision an SSA Administrative Law Judge denied 
entitlement to disability benefits on the basis that the 
evidence did not show that the veteran had an impairment or 
combination of impairments of such severity to preclude him 
from performing substantially gainful employment.

VA treatment records show that the veteran received treatment 
for respiratory problems in December 1973 and January 1974, 
with no diagnosis shown.  In an April 1974 medical report his 
treating physician stated that the veteran spent most of his 
time in bed due to attacks of tachycardia and the fear of 
death that they caused.  The physician described the veteran 
as being pre-occupied with physical symptoms and obsessed 
with the perceived severity of his condition, and stated that 
his disability was primarily functional.  The physician noted 
that the veteran had a long history of "drink" and a 
psychopathic temperament, and assessed his disability as an 
anxiety state, irritable heart, and cardiac neurosis.  In an 
additional April 1974 report the physician attributed the 
veteran's complaints to a psychoneurosis mixed with 
psychosomatic anxiety.

A VA examination in July 1974 resulted in the conclusion that 
the veteran suffered from daily attacks of severe bronchial 
asthma.  The examination report does not reflect the etiology 
or onset of the disorder.

In a statement of November 1988 the veteran indicated that 
all of his health problems started in the Army, that he went 
on sick call four or five times, that he had been sick with 
his back, heart and asthma for ten years prior to going to 
VA, and that he had been treated at private hospitals and 
went to VA when his money ran out. 

According to a January 1992 statement from the veteran, he 
injured his back in 1953 and from October 1968 was in the 
hospital for three years for his back and heart.  In March 
1992, in conjunction with his attempt to obtain pension 
benefits retroactive to 1968, the veteran alleged that he had 
injured his back in 1953 and in 1968 was in the hospital for 
one year for his back and heart.  He submitted a statement 
signed by three individuals in which they attested that the 
veteran had become ill in October 1968 due to his back, being 
paralyzed, and having suffered a heart attack.  They also 
reported multiple hospitalizations for his various complaints 
beginning in 1968.

The veteran claimed entitlement to service connection for the 
residuals of a back injury in April 1992.  The injury 
purportedly occurred in October 1953, with treatment then and 
in 1954.  In response to the question of whether he had 
received any treatment for the claimed disorder since 
service, he reported having been treated at the Long Beach VA 
Medical Center from 1970 to 1972 and at the Loma Linda VA 
Medical Center in November 1991.  

In December 1992 the veteran claimed entitlement to service 
connection for a heart disorder, the onset of which he 
reported to have occurred in 1955; a back disorder, which he 
claimed to have begun in October 1953; a left leg disorder, 
which began in October 1953; a disorder of the feet, which 
began in 1956; and asthma, which began in 1971.  He stated 
that he had received treatment for the back disorder in March 
1956, and for his back and heart in June 1959.  

In support of his claim he submitted VA treatment records 
indicating that he complained of his heart skipping a beat 
and back problems beginning in November 1971.  The treating 
physician noted at that time that the veteran had a 20 year 
history of alcohol addiction and had been sober since October 
1969 when he thought he had a heart attack.  The physician 
also noted that the veteran was chronically obsessed with the 
functioning of his heart with ongoing complaints of chest 
pain and erratic heart beat.  The physician assessed the 
veteran's problems as a psychophysiologic overlay in a 
basically inadequate personality.  In January 1972 the 
veteran's heart complaints were described as functional.

The veteran was hospitalized in August 1973 due to complaints 
of tachycardia.  The physician then noted that the veteran 
had a long history of psychophysiologic reaction secondary to 
an inadequate personality.  A complete evaluation, including 
an electrocardiogram (EKG), had revealed no evidence of 
pathology.  During the hospitalization the veteran reported 
having been given the diagnosis of asthma by a private 
physician, primarily due to his complaints of shortness of 
breath.  With the exception of slight expiratory wheezes in 
the base of the left lung, physical examination of all body 
systems was normal.  On psychiatric examination, the veteran 
was very nervous and registered a number of "rambling" 
complaints that the physician found were obviously not true.  
The veteran again underwent a psychological evaluation that 
resulted in a diagnosis of a psychophysiologic reaction 
superimposed on possible actual pathology, with an inadequate 
personality.

The veteran was again hospitalized in September 1973 due to 
complaints of shortness of breath, a productive cough, 
wheezing, sweating, and a rapid heart rate that first 
occurred in July 1973.  Since July 1973 he had had a number 
of hospital visits for these complaints, without objective 
evidence of pathology being found.  He also had a history of 
multiple polypectomies due to chronic sinusitis since 1965.  
During the hospitalization examination showed clinical 
findings that were assessed as bronchitis, rule out an 
allergy component.  He was much improved following treatment, 
and allergy testing was to be conducted following discharge.

He received medication for asthma in January and March 1975, 
and the treating physician noted that he was still receiving 
the medication in March 1978.  In August 1978 the physician 
recorded that the veteran had a ten-year history of cardiac 
arrhythmias and a four year history of asthma.  The physician 
noted in November 1979 that the veteran had had recurring 
heart palpitations since 1968 and a long history of anxiety.  
The veteran was then taking medication for the heart 
palpitations.  During a December 1979 cardiac evaluation the 
physician noted that the veteran had a history of asthma.  
Apparently following the completion of diagnostic testing, 
his heart symptoms were assessed as paroxysmal atrial 
fibrillation.

VA treatment records indicate that the veteran continued to 
receive treatment for degenerative joint and disc disease of 
the lumbar spine and atrial fibrillation, probably due to 
arteriosclerotic heart disease, through January 2000.  In 
July 1986 he reported having had low back pain since 1968, 
but denied any history of a back injury.  In April 1989 he 
reported a 20-year history of low back pain, with occasional 
pain down the left leg.  The treating physician referenced 
prior studies that had revealed degenerative disc disease at 
L4-L5 and L5-S1.  A September 1988 treatment record indicates 
that the veteran's asthma had been resolved for five years.  
His relevant diagnoses also included arteriosclerotic heart 
disease, status post myocardial infarction, and degenerative 
disc disease.

In conjunction with a January 1990 hospitalization for 
shortness of breath and heart palpitations, the veteran 
reported that the palpitations had occurred since 1968.  He 
was hospitalized in March 1990 for an acute exacerbation of 
atrial fibrillation.  At that time he reported having had 
recurrent atrial fibrillation since 1968 that spontaneously 
resolved.  He also reported a six year history of asthma, but 
he was not then taking any medication for the disorder.  A 
June 1991 hospital summary also shows that he had atrial 
fibrillation since 1968.

The veteran's treating physician recorded his relevant 
diagnoses in October 1991 to include a history of paroxysmal 
atrial fibrillation, the last episode having occurred in 
April 1990; degenerative joint disease of the spine with 
chronic low back pain; arteriosclerotic heart disease, 
asymptomatic, with EKG evidence of a prior myocardial 
infarction; and a history of asthma, with no symptoms for the 
previous five years.  A November 1992 treatment record 
indicates that the veteran reported having injured his ankle 
while in service.  Results of pulmonary function tests in 
December 1992 were normal.  In January 1993 he reported a 
history of asthma, for which he was not then taking 
medication.  According to a February 1993 treatment note, the 
veteran had a history of paralysis of the left leg 30 years 
previously, which was purportedly due to his back disorder.  
In March 1993 he stated that he injured his back in 1953, and 
that he fractured his left ankle in the 1950s.

In March 1993 the veteran submitted a statement signed by 
four individuals, one of whom had also signed the March 1992 
statement.  The four individuals stated that the veteran had 
been disabled due to back, heart, and leg problems and asthma 
since 1955.

Treatment records from the Loma Linda Community Hospital, 
received by the RO in 1993, show that the veteran was 
hospitalized in December 1973 for acute asthmatic episodes 
complicated by paroxysmal tachycardia of "long duration."  He 
underwent a psychiatric evaluation at that time, during which 
he disclosed a long history of alcoholism from the age of 18 
or 19 years until three or four years earlier.  He reported 
having had episodes of asthma and tachycardia prior to his 
cessation of drinking, but that the symptoms became 
increasingly severe afterwards.  He stated that he had been 
unable to work for the previous eight years due to weakness, 
palpitations, respiratory difficulties, and chronic 
gastroenteritis.  The psychiatric evaluation resulted in a 
diagnosis of a personality disorder with alcohol habituation 
(in remission), drug dependency (he was taking large amounts 
of Librium), and depression.  He was discharged from the 
hospital with diagnoses of purulent bronchitis, bronchial 
asthma, and a personality disorder.

The Loma Linda records also show that in September 1975 the 
veteran stated that he had been in good health until 1969, 
when he fainted on the job.  He had been hospitalized 
numerous times since 1969 due to tachycardia which had been 
diagnosed that year.  He developed bronchial asthma in 1973 
and experienced recurrent attacks.  He also had an eight or 
nine year history of recurrent palpitations and arrhythmias.  
At that time he had no known history of heart disease and a 
history of severe asthmatic bronchitis of three years in 
duration.  He had no history of asthma prior to moving to San 
Bernardino from Los Angeles three years previously.  

A February 1976 Loma Linda Community Hospital summary 
indicates that the veteran had a long history of intrinsic 
bronchial asthma, for which he took multiple medications.  He 
was hospitalized due to complaints of chest pain.  Following 
physical examination and diagnostic testing, including an 
EKG, his complaints were assessed as supraventricular 
tachycardia, probably due to arteriosclerotic heart disease; 
probable arteriosclerotic heart disease; and severe bronchial 
asthma.  In April 1976 the veteran reported having occasional 
attacks of bronchial asthma at night, for which he took 
medication.

The RO also obtained treatment records from White Memorial 
Hospital, which show that in November 1970 the veteran was 
admitted for back pain that radiated down the left leg.  The 
admission record reflects that the "responsible person" was 
"self-workman's comp."  The veteran reported having fallen 
off a truck in July 1969, with back and left leg pain since 
then.  An X-ray study of the lumbar spine revealed a slightly 
narrowed intervertebral disc space at L4-L5, without evidence 
of hypertrophic changes, and a myelogram showed minimal 
herniation of the nucleus pulposus at L4-L5, but no other 
abnormalities.  

Medical records from the San Bernardino County Medical 
Hospital indicate that the veteran was receiving treatment 
for asthma in July 1974, which was shown to be stable.

A September 1960 Brookville Hospital summary, received in 
1998, shows that the veteran was hospitalized for a bi-
malleolar fracture of the left ankle and laceration of the 
scalp sustained in an accident.  

During a September 1994 hearing, the veteran testified that 
while in service he fell into a hole and injured his back.  
He stated that he received treatment at that time, and that 
his complaints were diagnosed as a back strain or torn 
ligament or "something like that."  He also testified that he 
continued to have problems with his back throughout the 
remainder of service, for which he was given pain medication.  
He stated that he was hospitalized for back problems at the 
Clarion Hospital for three weeks in 1956, and that he 
continued to have back problems following his service.  He 
also stated that he aggravated the back problem loading 
trucks, but denied any other back injury.  

In describing his purported leg problem the veteran stated 
that his ankle collapsed every few months.  He reported 
having been treated for the left leg and ankle once or twice 
a month while in service by having the leg wrapped and an 
insert put in his boot.  He stated that he continued to have 
problems with the left leg after he separated from service, 
and that he received treatment in 1957.  He also stated that 
the left leg problem had been diagnosed as a broken ankle 
while he was in service.  When asked whether he thought the 
problem was with his left leg or ankle, he stated that he 
thought the problem was caused by his back.  He also 
testified that while working for a telephone company in early 
1957, after service, he was trying to climb a telephone pole 
when [he] just collapsed.  

When asked whether he was treated for a heart condition in 
service, the veteran testified that they called it anxiety.  
He testified that after he hurt his back he started having 
heart palpitations and an irregular heart rate, for which he 
was given medication, and that he continued to have such 
problems since then.  He also stated that he was initially 
treated for heart problems in 1956 when his heart rate was 
200. He indicated that was diagnosed with "Hi-fi something" 
within six months to a year after service and that "[t]hey 
did not say anything about the heart.  Never mentioned the 
heart."   He later stated that his separation from service 
had been delayed because he was being treated for an 
irregular heart rate.  He also testified that he developed 
allergy problems while serving in Korea and Japan, and that 
he had asthma ever since.  He stated that he had bronchitis 
while in service and was allergic to something, diagnosed as 
asthma in 1954.  He stated that during service his feet 
became "itchy," which he was told was caused by the dye in 
his boots.  He also testified that he still suffered with the 
problem.   Transcript.  

In an October 1994 statement the veteran reported that he 
received treatment for severe back, heart, and asthma 
problems starting in 1955, but that he did not seek VA 
treatment because he did not know that he was eligible for 
such.  He stated that while hospitalized at White Memorial 
Hospital in 1970 he lacked the money for care, so he was sent 
to the VA hospital.  While at the VA hospital a VA claim was 
apparently filed for him, but he denied knowing the nature of 
the claim.

The veteran submitted a statement from his aunt in March 1997 
in which she stated that the veteran had visited her in 1968 
to 1970, at which time he was totally disabled.

In June 1997 the veteran submitted a statement from his 
brother in which the brother stated that the veteran had 
incurred a back injury in service in 1953 and had had a heart 
attack in 1968 or 1969.  He also stated that the veteran had 
complained of back problems since being separated from 
service in 1955, and that he had been treated for heart, 
asthma, and back problems since 1968.  The veteran also 
submitted a statement from his sister in which she stated 
that he had injured his back and legs in 1953.  Another 
individual stated that she had known the veteran since 1963, 
and had visited him in the hospital in 1967-1968 when he was 
being treated for back, heart, and leg problems.  A fourth 
individual stated that the veteran had been hospitalized in 
1955-1956 for back, leg, ankle, and lung problems.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis or cardiovascular disease becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service or during the 
relevant presumptive period; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).

In a September 1993 letter to the veteran's Congressional 
representative the RO informed the veteran of the evidence 
necessary to establish service connection for the claimed 
disorders.  The RO provided the veteran a statement of the 
case and supplemental statements of the case in June 1994, 
October 1994, and July 1999.  Those documents informed the 
veteran of the regulatory requirements for establishing 
service connection, the evidence that had been considered by 
the RO, and the rationale for denying benefits.  The 
veteran's representative reviewed the claims file in June 
1996, January 1997, November 1999, and January 2000, and did 
not indicate that the veteran had any additional evidence to 
submit.  

The RO provided a copy of the veteran's three-volume claims 
file to his representative in July 2000, in conjunction with 
his appeal to the Court.  The RO notified the veteran each 
time that his case was sent to the Board, and informed him 
that any additional evidence should be submitted to the 
Board.  In the February 1997 remand the RO informed the 
veteran of the discrepancies in the existing evidence and the 
additional evidence that needed to be developed.  The RO 
informed the veteran in February 1997 that he needed to 
submit the statements he had referred to from individuals 
regarding his claimed treatment; a list of the names and 
addresses of any medical care providers that had treated his 
claimed disabilities; and records pertaining to the receipt 
of workers' compensation benefits in the 1970s.  The veteran 
provided the requested authorizations for the release of 
medical records and the personal statements described above, 
and in August 1999 stated that he had no further evidence to 
submit.  He then asked that his case be adjudicated based on 
the evidence of record.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

As previously stated, the veteran's service medical records 
are not in the file.  The RO initially requested the service 
medical records from the NPRC in May 1993.  In June 1993 the 
RO received the response that no medical records were on file 
at the NPRC, and that any records sent to that facility were 
presumed to have been destroyed in the 1973 fire.  The NPRC 
provided a form for the veteran to complete in order to 
develop alternative sources for the medical records, which 
the veteran completed and the RO submitted to the NPRC in 
August 1993.  The NPRC responded that a search had been 
conducted of the morning reports for the veteran's unit, but 
that no reference to the veteran going to sick call during 
the relevant time periods could be located.  In its February 
1997 remand the Board instructed the RO to have the NPRC 
search the records of the Office of the Surgeon General of 
the Army (SGO), and any other possible source for medical 
records pertaining to the veteran.  The NPRC responded by 
stating that no SGO records could be located for the veteran, 
and that more specific information was needed in order to 
conduct a further search.  Because the veteran had previously 
given detailed information regarding his claimed treatment, 
and the NPRC was not able to locate any medical records from 
alternative sources based on that information, the Board 
concludes that the veteran's service medical records cannot 
be obtained.  The RO notified the veteran of that fact in the 
July 1999 supplemental statement of the case.

In the February 1997 remand the Board also instructed the RO 
to obtain the medical records relied upon by SSA in 
conjunction with the veteran's claim for disability benefits 
from that agency.  The RO requested those records, and the 
SSA replied that all medical records relied upon in the 
veteran's claim, which he filed in the 1960s, had been 
destroyed.  The veteran was also notified of SSA's response 
in the July 1999 supplemental statement of the case.

During the processing of his claim and appeal the veteran has 
reported receiving relevant medical treatment from the VA 
medical center (MC) in Long Beach, California; the VAMC in 
Jackson, Mississippi; the VAMC in Loma Linda, California; the 
Loma Linda Community Hospital; St. Francis Hospital in 
Lynnwood, California; White Memorial Hospital in Los Angeles, 
California; the Clarion Hospital in Clarion, Pennsylvania; 
the Brookville Hospital in Brookville, Pennsylvania; the 
Bellflower Hospital in Bellflower, California; the San 
Bernardino Hospital; and the Pittsburgh County Hospital in 
Pittsburgh, Pennsylvania.  The veteran also stated that he 
had tried to obtain the records of treatment from the 
facilities providing care in the 1950s, but that no records 
were available.  Nonetheless, in April 1998 the RO requested 
the relevant medical records from those facilities, with the 
exception of the Pittsburgh County Hospital.  The RO did not 
request those records because an address for the facility 
could not be located, and on subsequent contact the veteran 
was not able to provide an address.

The RO obtained all of the VA and private medical records 
designated by the veteran, with the exception of any records 
from the St. Francis Medical Center, the VAMC in Jackson, 
Mississippi, the Clarion Hospital, and the White Memorial 
Medical Center.  Those facilities responded to the RO's 
request by indicating that they had no records for the 
veteran.  In addition, the Bellflower Hospital did not 
respond to the RO's request.  

Based on the law in effect when the Board's March 2000 
decision was rendered, the veteran had a threshold obligation 
to submit a well-grounded claim for service connection before 
VA had a duty to assist him in developing any relevant 
evidence.  38 U.S.C.A. § 5107(a) (West 1991); Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
In the February 1997 remand the Board instructed the RO to 
provide the veteran with VA medical examinations in order to 
obtain medical opinions regarding the etiology of his claimed 
disorders, if the RO determined that the claims for service 
connection were well grounded.  In the July 1999 supplemental 
statement of the case the RO determined that the claims for 
service connection were not well grounded, and did not 
provide the veteran any VA medical examinations.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the Court's decision in Morton, 12 Vet. App. 
at 477, in which the Court had held that VA could not assist 
in the development of a claim that was not well grounded.  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099-2100 (2000), 38 U.S.C.A. § 5107 Note 
(Effective Date and Applicability Provisions); Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam order), mot. for 
review en banc denied, (May 24, 2001) (per curiam).

According to the VCAA, in a claim for compensation benefits 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record, taking into consideration all information 
and lay or medical evidence, includes 1) competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability, and 2) indicates that the 
disability or symptoms may be associated with the veteran's 
active service, but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

In July 2001, the RO advised the veteran's attorney 
representative that he could
submit additional evidence or argument in support of the 
appeal and that he had
90 days to do so.  In response, the attorney argued that the 
case be remanded
to the RO for compliance with the VCAA.  As explained above, 
the RO has fully
notified the veteran of the evidence needed to substantiate 
his claim and obtained
all available medical records claimed to be relevant to his 
appeal.  Those records

do not document any complaints or clinical findings 
pertaining to the claimed
disorders prior to 1970, with the exception of the 1960 
medical record showing that
the veteran had sustained a left ankle fracture in an 
accident.  Additionally, the
earliest records do not reflect any history of in-service 
medical problems or injuries.
In fact, those records clearly show that the veteran's 
relevant medical history dates 
back to several years after service.  Thus, any current 
medical opinion that might
rely on a purported history of in-service symptoms and trauma 
would not be
probative inasmuch as such a history is rejected as not 
credible in light of the
factors explained above.  Accordingly, remand of the case in 
order to obtain a
medical examination or opinion is not required prior to 
considering the substantive
merits of the veteran's claims.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1991)
(development is not required if no benefit would flow to the 
veteran).  The Board
concludes that all relevant data has been obtained for 
determining the merits of the
veteran's claims and that VA has fulfilled its obligation to 
assist him in the
development of the relevant evidence.

As previously stated, in the March 2000 decision the Board 
determined that the claims for service connection were not 
well grounded.  In the original December 1993 rating 
decision, however, the RO denied entitlement to service 
connection for the claimed disorders based on the substantive 
merits of the claims.  Throughout the processing of his claim 
and appeal the veteran has presented evidence and arguments 
supporting his basic contention that the disorders were 
incurred in service, not whether his claims were well 
grounded.  The Board finds, therefore, that it can now 
consider the substantive merits of the veteran's claims 
without prejudice to him.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).

Analysis
Back and Heart Disorders

The medical evidence shows that the veteran currently has 
degenerative joint and disc disease of the lumbar spine and 
paroxysmal atrial fibrillation due to arteriosclerotic heart 
disease.  Thus, the medical evidence establishes current 
disability relating to the back and heart.  Hickson, 12 Vet. 
App. at 253.  There is no medical evidence, however, 
documenting the existence of a back or heart disorder prior 
to November 1970.

As a lay person the veteran is competent to provide evidence 
of observable symptoms and events.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  He has provided testimony and lay 
statements in which he and others have asserted that he 
injured his back and initially experienced heart palpitations 
during service.  He also contends that he received treatment 
for these disorders during service, and shortly after 
separation.  His service medical records are not available, 
and cannot be relied on to support or contradict his 
assertions.  

If the service medical records are presumed to have been 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions and to consider whether the evidence 
is in equipoise.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board is not, however, required to accept the 
veteran's assertions as true, in the absence of 
contemporaneous evidence.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The earliest available medical record is the November 1970 
summary from White Memorial Hospital, which shows that the 
veteran's back pain began when he fell off a truck in about 
July 1969.  The February 1971 VA hospital summary also shows 
that the onset of back pain in July 1969, and that his 
complaints pertaining to the heart began in October 1969, 
when he purportedly had a myocardial infarction.  There is 
nothing in these records to suggest the onset of back or 
heart problems during or in proximity to service.  The 
evidence also shows that the veteran sought workers' 
compensation for the back injury, indicating that he believed 
it was of post-service origin. 



When the veteran initially claimed VA disability benefits in 
June 1971, he claimed nonservice-connected pension benefits, 
stating that his heart disorder began in October 1969 and 
that "arthritis" (apparently of the spine) began in July 
1969.  He specifically denied having received treatment for 
either disorder during service, and denied that anyone had 
knowledge of the disorders during or since service.  The lay 
statement presented by the veteran in March 1992 does not 
mention his military service and seems to link the onset of 
his back and heart problems to 1968, many years after service 
and consistent with the most credible evidence.  

In 1988 the veteran alleged that all of his problems started 
in the Army.  He also stated that he had received private 
treatment for his disabilities ten years before he went to 
VA, which, even if true, would have been several years after 
service.  It was not until December 1992, however, that the 
veteran reported post-service treatment beginning in the 
1950s for back and heart disorders.  Despite the veteran's 
statements made many years after service in support of 
obtaining service connection, the most probative evidence in 
this case is that closest in time to events.  Such evidence 
indicates that the veteran's medical problems began in 1968 
or 1969, more than 10 years following his separation from 
service.  The veteran's accounts given later, when he was 
trying to establish service connection, are less credible 
since, at best, they reflect recollections that are subject 
to fading or distortion by the passage of time.  The Board 
finds, therefore, that the veteran's assertions and the lay 
statements attempting to link his disabilities to service are 
not credible, and that he did not experience the onset of his 
heart or back disorder while in service.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).

Thus, the veteran's claim for service connection for back and 
heart disorders is not supported by credible and probative 
evidence of the incurrence of a back or heart disorder during 
service or that arthritis or a heart disorder was compensably 



manifested within the presumptive period.  38 C.F.R. 
§ 3.309(a).  In addition, none of the medical evidence is 
probative of a nexus between the disorders and service.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for back and heart disorders.

Left Leg and Bilateral Foot Disorders

The veteran contends that he incurred a left leg and 
bilateral foot disorder during service.  As noted above, he 
has not been a reliable and credible historian in respect to 
his service connection claims.  For example, on one occasion 
he reported having been hospitalized for three years 
beginning in 1968 when the objective evidence shows that to 
be untrue.  Additionally, he has not been clear as to any 
specific disability of the lower extremities.  The medical 
evidence indicates that in September 1960, almost five years 
after service, he incurred a fracture of the left ankle.  The 
September 1960 hospital record does not mention any prior 
history of ankle/foot problems.  In any event, any residual 
disability, if present, from the 1960 accident clearly would 
not be service connected.  The veteran has also experienced 
pain in the left leg that was attributed to radiculopathy 
caused by his low back pathology.  Any such lower extremity 
symptoms also would not be service connected inasmuch as 
service connection is denied for the back disability.  He has 
undergone numerous medical evaluations by VA and private 
physicians, none of which resulted in a diagnosis of 
pathology pertaining to the left leg or the feet.  Although 
the veteran testified that he continued to have "problems" 
with his leg and feet, he has not described any persistent or 
recurrent symptoms of disability pertaining to the left leg 
or the feet.  38 U.S.C.A. § 5103A.  

Even assuming, for the sake of argument, that the medical 
evidence shows current left leg and foot disabilities, the 
claim is not supported by credible evidence that any such 
disability was incurred during service.  As already noted, 
the documented left ankle fracture sustained in 1960, five 
years after service, is not service related, and there is no 
evidence documenting left leg or foot symptoms for 15 years 
following service.  Radicular symptoms affecting the left 
foot that were noted in 1970 were related to the veteran's 
back disorder and, thus, not of service origin.  

The veteran's testimony that he experienced collapsing of the 
left leg shortly after entering service and that he sustained 
ankle fractures during service is without medical 
corroboration in the extensive record.  Additionally, he did 
not mention any lower extremity disabilities in his initial 
claim for VA disability benefits or for years thereafter.  
Thus, his testimony of an ankle fracture and other lower 
extremity problems during service is without any credible 
corroboration.  Since the veteran himself is not credible, 
his testimony need not be accepted.  The lay statements 
submitted on the veteran's behalf generally do not support 
the service incurrence of foot or leg disabilities.  However, 
even if the veteran was hospitalized for leg and ankle 
problems in "1955-1957" as reported by D.M., that statement 
does not tend to show that the veteran has any chronic 
disability related to service.  Lacking credible and 
probative evidence that the veteran has a foot or left leg 
disability related to service, the Board has concludes that 
the preponderance of the evidence is against the claims of 
entitlement to service connection for left leg and bilateral 
foot disabilities.  
Asthma

Although the veteran testified in September 1994 that he had 
had asthma since service, his statements are not probative 
because he is not competent to provide a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He did not 
mention asthma in his initial claim for VA disability 
benefits, and the medical evidence shows that he was treated 
for bronchitis or asthma from 1973 to 1983, decades after 
service.  Loma Linda Community Hospital records dated in 1973 
indicate that he had a three or four year history of asthma 
and subsequent private medical records show a similar 
history.  The veteran underwent numerous VA and private 
medical evaluations since 1983, with no documentation of 
symptoms or clinical findings indicating that 
asthma/bronchitis persisted beyond 1983.  In addition, the 
competent and probative evidence does not indicate that any 
asthma (or bronchitis) was of service origin or otherwise 
related to service.  Thus, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
asthma.  


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The claim of entitlement to service connection for a heart 
disorder is denied.

The claim of entitlement to service connection for a left leg 
disorder is denied.

The claim of entitlement to service connection for a 
bilateral foot disorder is denied.

The claim of entitlement to service connection for asthma is 
denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

